Name: 2004/253/EC: Commission Decision of 10 March 2004 laying down the transitional measures to be applied by Hungary with regard to veterinary checks on live animals entering Hungary from Romania (Text with EEA relevance) (notified under document number C(2004) 724)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  international trade;  agricultural activity;  politics and public safety;  agricultural policy
 Date Published: 2004-03-17

 Avis juridique important|32004D02532004/253/EC: Commission Decision of 10 March 2004 laying down the transitional measures to be applied by Hungary with regard to veterinary checks on live animals entering Hungary from Romania (Text with EEA relevance) (notified under document number C(2004) 724) Official Journal L 079 , 17/03/2004 P. 0047 - 0049Commission Decisionof 10 March 2004laying down the transitional measures to be applied by Hungary with regard to veterinary checks on live animals entering Hungary from Romania(notified under document number C(2004) 724)(Text with EEA relevance)(2004/253/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 2(3) thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(1), and in particular Article 17b thereof,Having regard to the 2003 Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union, and to the adjustments to the treaties on which the European Union is founded, and in particular Article 42 thereof,Whereas:(1) Hungary has been granted a transitional period of three years with regard to the regime to be applied at the border with Romania for the veterinary checks on live animals.(2) The measures to ensure that all checks provided for in Directive 91/496/EC are carried out by the Hungarian authorities during this period should be defined.(3) In view of the continuing negotiations with Romania concerning Romania's accession to the European Union, it is inappropriate to require facilities to be developed at crossing points on the Hungarian-Romanian border to carry out checks on live animals.(4) Therefore, during the transitional period, provision should be made for inspections to be carried out at inspection sites near the Hungarian-Romanian border that are linked to crossing points. The implementation of the relevant provisions of Directive 91/496/EEC should be adjusted accordingly.(5) Article 53 of the Act of Accession provides that the new Member States are to be considered as having received notification of this Decision upon accession.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1ScopeAt the border with Romania, Hungary shall implement the dispositions of chapter I of Directive 91/496/EEC from 1 May 2004 until 30 April 2007 in accordance with the provisions of this Decision.Article 2DefinitionsFor the purpose of this Decision, the following definitions shall apply:1. "crossing point" means a location situated at the border between Hungary and Romania, where live animals shall be presented to enter the Community and shall be checked in accordance with Directive 91/496/EEC as adapted by this Decision.2. "inspection site" means a location situated near the border between Hungary and Romania where the checks on live animals shall be completed in accordance with Directive 91/496/EEC as adapted by this Decision.Article 3Adaptation of veterinary checksThe provisions of Chapter I of Directive 91/496/EEC and implementing acts thereof shall be applied to veterinary checks on live animals entering Hungary from Romania in accordance with the following adaptations:(a) in Article 3(1)(a), Article 4(1), Article 8(A)(1) (a) and Article 12(1)(c) of Directive 91/496/EEC the notion of "crossing point" shall be substituted for "border inspection post";(b) in Article 3(1)(b) and (c), Article 4(2), Article 7, Article 8(A)(2), Article 9 and Article 10 of Directive 91/496/EEC the notion of "inspection site" shall be substituted for "border inspection post";(c) Article 6 of Directive 91/496/EEC shall not apply.Article 4Requirements for inspection sitesInspection sites shall satisfy the requirements set out in Annex I.Article 5Specific requirements for the operation of crossing points and inspections sites1. All live animals presented for entry into the Community at the border between Romania and Hungary shall be presented by road to the crossing point listed in Annex II.2. The crossing point shall be linked to the inspection sites listed in Annex III. The crossing point and its corresponding inspection sites shall be placed under the responsibility of veterinary services responsible for border checks.3. Live animals shall be moved immediately from the crossing point to the corresponding inspection sites under customs supervision and accompanied by personnel from the competent authority. In addition, the authority locally responsible for the crossing point shall inform the official veterinarian responsible for the designated inspection site, by fax, of the departure of each consignment.Article 6ImplementationThe Hungarian authorities shall lay down the implementing provisions for this Decision, in particular on penalties applicable to infringements to Article 5.1 and 5.3 committed by natural or legal persons, and shall take all measures necessary to ensure that they are implemented. These penalties must be effective, proportionate and dissuasive. In serious cases, they may include destruction of the animals in accordance with the provisions of Article 12 of Directive 91/496/EEC. The Hungarian authorities shall notify those provisions to the Commission by 1 May 2004 at the latest and shall notify it without delay of any subsequent amendment affecting them.Article 7This Decision shall take effect subject to and on the date of entry into force of the Act of Accession.Article 8This Decision is applicable until 30 April 2007.Article 9This Decision is addressed to Member States.Done at Brussels, 10 March 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 56. Directive as amended by the 2003 Act of Accession (OJ L 236, 23.9.2003).ANNEX IInspection sites must be equipped and staffed with:1. facilities (preferably easy to clean and disinfect) for unloading and loading the different means of road transport, and for inspection, feeding, watering and treatment of the animals, with adequate space, lighting and ventilation for the number of animals to be inspected; the facilities must provide adequate protection from the weather for animals at all seasons of the year;2. sufficiently large premises at the disposal of the staff responsible for carrying out veterinary checks, including changing rooms, toilets and adequate means for cleansing and disinfection of personnel;3. appropriate premises and facilities for taking the samples for the routine checks laid down in Community rules;4. an efficient communication system between the crossing point and the inspection centres;5. equipment and facilities for cleansing and disinfection operations;6. sufficient numbers, in relation to the numbers of animals dealt with, of veterinary and auxiliary staff specially trained to carry out checks foreseen by Directive 91/496/EEC.ANNEX IINagylakANNEX IIIInspection sites:Site No 1: Horse Farm, MagyarcsanÃ ¡d, KÃ ¼lterÃ ¼let, 0180/115.Site No 2: Nagylak, HatÃ ¡rÃ ¡tkelo, HRSZ 031/8.